Citation Nr: 1701027	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected anxiety disorder, not otherwise specified, with features of post-traumatic stress disorder (PTSD) (anxiety disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran had active service from November 1957 to October 1959, November 1959 to October 1963, and November 1963 to May 1966 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied service connection for hypertension. 

In May 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The claim was remanded by the Board in October 2014 for additional development.  The issues of service connection for a back disability, bilateral hearing loss, and radiculopathy, bilateral lower extremities, were included in the remand order.  However, service connection was granted for each disability in a March 2015 rating decision.  As this represents a full grant of the benefits sought on appeal regarding the back disability, bilateral hearing loss, and radiculopathy, bilateral lower extremities, the issues will not be considered herein.  

In a November 2015 decision, the Board, in relevant part, denied service connection for hypertension, to include as due to service-connected anxiety disorder (herein hypertension).  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Veteran's representative and VA General Counsel filed a Joint Motion For Partial Remand (joint motion), which specifically addressed only the portion of the Board's 2015 decision denying service connection for hypertension.  The Court granted the joint motion later that month and vacated the portion of the Board's decision involving hypertension and remanding the issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the August 2016 joint motion, the January 2015 VA examination obtained regarding the etiology of the Veteran's currently diagnosed hypertension is inadequate, particularly regarding the opinion as to whether the Veteran's hypertension is or was caused or aggravated by service-connected anxiety disorder.  Regarding the question of aggravation, the 2015 VA examiner did not provide a rationale for the opinion that the Veteran's hypertension is not aggravated by service-connected anxiety disorder.  The joint motion also found significant that the 2015 VA examiner stated that the medical literature did not support a causal link between hypertension and anxiety disorder, but a May 2012 private opinion asserts that the medical literature does in fact support such a link and the Veteran identified specific pieces of medical literature he believes contradicts the examiner's opinion.  
Therefore, on remand, a new opinion must be obtained.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall obtain all outstanding VA medical records regarding hypertension and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current hypertension.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran's diagnosed hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's diagnosed hypertension was caused (in whole or in part) by a service-connected disability, to specifically include anxiety disorder?
(c)  Is it at least as likely as not that the Veteran's diagnosed hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include anxiety disorder?

If the Veteran's current hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

(d)  The examiner must specifically address and attempt to fully reconcile the differing opinions cited above regarding a link between the current hypertension and the Veteran's service-connected anxiety disorder (the 2015 VA examiner stating the medical literature did not support a causal link between hypertension and anxiety disorder, and the May 2012 private opinion asserting medical literature does support such a link).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



